In The

                         Court of Appeals

               Ninth District of Texas at Beaumont

                         __________________

                        NO. 09-20-00128-CV
                         __________________

                   EDGAR DUARTE, Appellant

                                  V.

            BROOKAYE PARTNERSHIP LTD D/B/A
       HUNTINGTON BROOK APARTMENTS, Appellee
__________________________________________________________________

            On Appeal from the 101st District Court
                      Dallas County, Texas
                  Trial Cause No. DC-18-03183
__________________________________________________________________

                    MEMORANDUM OPINION

     Relying mainly on his claim that he wasn’t notified of the hearing

on Brookaye’s no-evidence motion for summary judgment, Edgar Duarte

argues that a judgment rendered by an associate judge who granted

Brookaye Partnership Limited d/b/a Huntington Brook Apartments’

motion for summary judgment should be reversed. Because we conclude




                                  1
the arguments Duarte presents to support his issues lack merit, we will

affirm.

                                Background

      In a premises-liability suit, Duarte alleged he was injured when he

slipped and fell on some steps outside an apartment he alleged was

owned, occupied, or controlled by Brookaye Partnership Ltd. (Brookaye).

Over a year after Duarte sued, Brookaye filed a no-evidence motion for

summary judgment. In its motion, Brookaye asserted Duarte could

produce no evidence establishing issues of material fact existed on four

of the five elements required to prove his premises-liability claim.

Duarte’s attorney didn’t file a timely response to Brookaye’s no-evidence

motion.

      On October 10, 2019, Brookaye scheduled its motion for summary

judgment for a hearing before Judge Sheryl McFarlin, an associate

judge. 1 The hearing was scheduled to occur at 10 a.m. on October 31 in a

courtroom that is designated in the Notice of Hearing. The Notice of


     1See   Tex. Gov’t Code Ann. § 54A.106(a) (with exceptions not
relevant here, the judge of a court with full or part-time associate judge
may “refer any civil case or portion of a civil case to an associate judge for
resolution”). The parties do not dispute that this case was referred to the
associate judge by Staci Williams, the judge of the 101st District Court.
                                      2
Hearing reflects that Brookaye’s attorney certified he served it on

Duarte’s attorney through the automated filing manager for the Dallas

court system, EFILETEXAS.gov, at the email address that Duarte’s

attorney had on file in that system.

     On October 31, Judge McFarlin conducted the hearing on

Brookaye’s no-evidence motion. Because Duarte’s attorney didn’t produce

any evidence in response to the motion, it was granted and Judge

McFarlin signed an order dismissing Duarte’s claims against Brookaye

“with prejudice[.]” On November 11, by motion, Duarte requested a de

novo hearing before Judge Staci Williams, the judge of the 101st District

Court who had referred Duarte’s case to Judge McFarlin, the associate

judge. Duarte’s notice alleged he wasn’t notified of the summary

judgment hearing conducted on Brookaye’s motion for summary

judgment. 2 On November 21, Duarte’s attorney also filed a motion

requesting that Duarte be granted a new trial. In that motion, Duarte




     2See id. § 54A.115(b) (“A request for a de novo hearing under this
section must specify the issues that will be presented to the referring
court. The de novo hearing is limited to the specified issues.”). When he
requested the de novo hearing, Duarte’s attorney acknowledged he
received the notice of order Judge McFarlin signed dismissing Duarte’s
case on November 4.
                                    3
alleged that his attorney’s failure to attend the hearing was not

intentional but resulted from an accident or a mistake. According to

Duarte’s Motion for New Trial, the accident and mistake by his attorney

resulted because his attorney failed to calendar the hearing on

Brookaye’s motion. 3

     Brookaye filed evidence to support its response to the claim of

Duarte’s attorney that he wasn’t notified of the hearing on its no-evidence

motion for summary judgment. In its response, Brookaye argued that

Duarte’s attorney was notified of the summary-judgment hearing

through the automated Texas efile system at the email address he had

listed on the Plaintiff’s Original Petition.

     We note that on an issue the party specified in a notice requesting

a de novo hearing, Texas law requires the court that referred the case to

the associate judge to “hold a de novo hearing not later than the 30th day

after the date the initial request for a de novo hearing was filed with the




     3Duarte attached no  evidence to his motion for new trial to support
the allegation of his attorney that the hearing wasn’t placed on his
calendar.
                                   4
clerk of the referring court [].” 4 It’s undisputed that the hearing did not

occur within the thirty-day period the statute requires. 5

     In February 2020, a visiting judge—sitting by assignment for the

101st District Court—conducted a hearing on Duarte’s motion for new

trial. After the hearing, the visiting judge (Judge Ted Akin) denied

Duarte’s motion for new trial. A few weeks later, Duarte filed a notice of

appeal with the Fifth District Court of Appeals. Based on its authority to

equalize the appellate dockets, the Texas Supreme Court later

transferred the appeal from the Fifth District Court of Appeals to the

Ninth District Court of Appeals. 6

     After the case was transferred, we determined that Duarte was

entitled to a de novo hearing before Judge Williams on the issue he had

specified in his notice requesting a de novo hearing from Judge

McFarlin’s ruling. 7 We abated the appeal to allow the parties an




     4Id.   § 54A.115(e).
     5Id.
     6See  id. § 73.001.
      7See Town of Highland Park v. McCullers, 646 S.W.3d 578, 582-83

(Tex. App.—Dallas 2021, no pet.); see also Tex. R. App. P. 44.4(a)(2).
                                    5
opportunity to obtain a signed order by Judge Williams following the de

novo hearing required by Government Code section 54A.115(e). 8

     On July 26, 2022, Judge Williams conducted the de novo hearing

required by Chapter 54A. The parties appeared through their attorneys

for the hearing. Following the hearing, Judge Williams signed an order

and found that Duarte’s attorney “received notice of the October 31, 2019,

summary judgment hearing.” Following the de novo hearing, Judge

Williams also did not alter the order Judge McFarlin signed granting

Brookaye’s no-evidence motion for summary judgment. 9 After the district

clerk filed a supplemental clerk’s record, we reinstated the appeal.

     On appeal, Duarte argues:

     (1) The judgment should be reversed because Judge Williams failed
         to conduct a de novo hearing on Judge McFarlin’s ruling on
         Brookaye’s no-evidence motion for summary judgment;
     (2) Judge Ted Akin erred in denying Duarte’s motion for new trial;
     (3) Judge McFarlin erred in granting Brookaye’s motion for
         summary judgment;
     (4) The order of dismissal signed by Judge McFarlin doesn’t
         function as a final judgment because it was never signed by
         Judge Williams, the judge of the 101st District Court; and
     (5) The judgment isn’t final because it doesn’t dispose of all parties
         and claims.

     8Tex. Gov’t Code Ann. § 54A.115(e).
     9McCullers,  646 S.W.3d at 583 (treating appeal as premature until
the associate judge’s order is ratified in a de novo hearing by the district
court).
                                      6
                                 Analysis

                               Jurisdiction

     We address Duarte’s jurisdictional issues first since if he were to

prevail on these issues, we would be required to dismiss his appeal.

     In issues four and five, Duarte contends the judgment from which

he appeals isn’t final, and because of that it isn’t an appealable judgment.

With exceptions that don’t apply to Duarte’s appeal, an appellate court’s

jurisdiction is limited to considering appeals from judgments that are

final, which requires a judgment that disposes of all parties and claims.10

     In his fourth issue, Duarte argues the order of dismissal signed by

Judge McFarlin doesn’t function as a final judgment because it was never

signed by Judge Williams. Indeed, no one disputes that Judge Williams’

signature isn’t on the order dismissing Duarte’s case. That said, the

record doesn’t show that Duarte objected when Judge Williams referred

Duarte’s case to Judge McFarlin, an associate judge. Under Texas law,

Duarte’s failure to object to the referral of his case to Judge McFarlin




     10Tex. Civ.Prac. & Rem. Code Ann. § 51.012 (providing parties with
a right to appeal from final judgments in civil cases); Lehmann v. Har-
Con Corp., 39 S.W.3d 191, 205 (Tex. 2001).
                                  7
authorized Judge McFarlin to decide matters referred to her on their

merits. 11 Section 54A.106(b) states:

      Unless a party files a written objection to the associate judge
      hearing a trial on the merits, the judge may refer the trial to
      the associate judge. A trial on the merits is any final
      adjudication from which an appeal may be taken to a court of
      appeals. 12

      To be sure, Duarte’s attorney did request a de novo hearing on

Judge McFarlin’s ruling after Judge McFarlin granted Brookaye’s

motion. And Duarte’s attorney filed his request for the de novo hearing

within seven days of learning that Judge McFarlin had dismissed

Duarte’s case. 13 Yet the notice Duarte filed requesting a de novo hearing

didn’t ask Judge Williams to conduct another hearing on Brookaye’s no-

evidence motion. And there is a good reason it didn’t: Duarte filed no

response and without a response containing summary-judgment

evidence sufficient to raise fact issues on his premises liability claim, rule

166a(i) of the Rule of Procedure required the court to “grant the


      11Tex.   Gov’t Code Ann. § 54.106 (Cases That May Be Referred).
      12Id.
      13SeeTex. R. App. P. 44.(a)(1) (“No judgment may be reversed on
appeal on the ground that the trial court made and err of law unless the
court of appeals concludes that the error complained of . . . probably
caused the rendition of an improper judgment[.]”); Tex. Gov’t Code Ann.
§ 54A.115 (De Novo Hearing).
                                    8
motion.” 14 So since the record revealed he had not responded to

Brookaye’s no-evidence motion, Brookaye’s attorney apparently elected

to identify the issue he wanted to be heard in the de novo hearing was

whether he was properly served through his attorney with notice of the

hearing that Judge McFarlin conducted on Brookaye’s motion for

summary judgment on October 31.

     Even if Judge Williams didn’t conduct the de novo hearing in a

timely fashion as required by Chapter 54A, Duarte has now received the

benefit of that hearing on the issue he specified in his notice. In the

hearing, Judge Williams found that Duarte’s attorney received notice of

the October 31 hearing. 15 Judge Williams also did not change Judge

McFarlin’s ruling on Brookaye’s motion. When an associate judge’s ruling

is not changed or altered by the referring court, the associate judge’s

order or judgment becomes “the decree of the court” by operation of law

thirty-one days after the associate judge signed the judgment.” 16 So when

Judge Williams didn’t modify, correct, reject, or reverse Judge McFarlin’s

ruling granting Brookaye’s motion and dismissing Duarte’s case, the


     14Tex.  R. Civ. P. 166a(i).
     15Tex. Gov’t Code Ann. § 54A.115(e).
     16Id. § 54A.117.

                                  9
order signed by Judge McFarlin became the decree of the 101st District

Court. 17 For that reason, we must treat Judge McFarlin’s order as the

decree of the 101st District Court just as if it had been signed by Judge

Williams. 18 Because the absence of Judge Williams’ signature on the

order does not prevent it from being final, we overrule Duarte’s fourth

issue.

     In issue five, Duarte argues the judgment isn’t final because it

didn’t dispose of all parties and all claims. Duarte’s appeal arises from a

ruling on a motion for summary judgment, a proceeding that is not a

conventional trial. Generally, judgments resulting from proceedings not

involving conventional trials are not final for purposes of later appeal

unless they dispose of all parties and claims. 19 Notwithstanding the fact

that a judgment doesn’t expressly dispose of all parties that have been

named in the plaintiff’s petition, however, the record may still show the

judgment the trial court rendered is final. For instance, a judgment that

doesn’t dispose of all parties may be final if the parties to the appeal fail

to address whether parties who are named in the petition but who are


     17Id.
     18Id.
     19Lehmann, 39    S.W.3d at 205.
                                   10
not parties to the appeal were ever served, if the record shows the parties

that are not before the court didn’t file answers, and if the record fails to

contain evidence showing the plaintiff was exercising diligence when in

the trial court in attempting to have the parties who never appeared

served with citations in the suit. 20

      The trial court’s order disposed of Duarte’s claims against Brookaye

by stating: “Plaintiff’s entire case against Defendant Brookaye

Partnership LTD d/b/a Huntington Brook Apartment[s] is hereby

dismissed with prejudice[.]” The question is whether the order functions

as a final judgment by disposing of the other defendants that Duarte

named in his Original Petition, Dzien Nguyen and Excel Real Estate

Management Company (Excel). The record shows that Nguyen and Excel

never filed answers in the suit. They are also not parties to the appeal.

The record also doesn’t show that Duarte ever had either of these two

defendants served with citations. 21 Nor does the record show that Duarte




      20See  M.O. Dental Lab v. Rape, 139 S.W.3d 671, 674-75 (Tex. 2004);
Youngstown Sheet & Tube Co. v. Penn, 363 S.W.2d 230, 232 (Tex. 1962).
       21In a motion to dismiss for want of prosecution, which Brookaye

filed nineteen months after Duarte sued, Brookaye alleged that Duarte
“still had not obtained service . . . or moved for substituted service” on
Excel and Nguyen.
                                     11
exercised diligence in attempting to have them served. In his appellate

brief, Duarte never specifically mentions Nguyen or Excel, and he never

explains what he did to find them or to have them served. On this record,

“the case stands as if there had been a discontinuance as to [the unserved

parties], and the judgment is to be regarded as final for the purposes of

appeal.” 22

      We conclude the order of dismissal signed by Judge McFarlin

disposed of all parties and claims. Because Duarte’s argument claiming

the judgment didn’t dispose of all parties and claims lacks merit, issue

five is overruled.

                         The Summary Judgment

      For convenience, we will address Duarte’s third issue next. In issue

three, Duarte argues Judge McFarlin erred in granting Brookaye’s no-

evidence motion for summary judgment. According to Duarte, Judge

McFarlin erred in granting Brookaye’s motion for two reasons: (1) his

attorney wasn’t properly notified of the hearing on Brookaye’s motion,

and (2) Judge McFarlin failed to consider depositions Duarte claims were

on file when she ruled on Brookaye’s motion.


      22Penn,   363 S.W.2d at 232.
                                     12
      We review rulings granting motions for summary judgment de

novo. 23 A no-evidence summary judgment motion is essentially a motion

for a pretrial directed verdict. 24 “A no evidence challenge will be

sustained when (a) there is a complete absence of evidence of a vital fact,

(b) the court is barred by rules of law or of evidence from giving weight to

the only evidence offered to prove a vital fact, (c) the evidence offered to

prove a vital fact is no more than a mere scintilla, or (d) the evidence

conclusively establishes the opposite of the vital fact.” 25

      As discussed, Judge Williams found that Duarte’s attorney received

notice of the October 2019 hearing conducted by Judge McFarlin

following the de novo hearing that occurred in July 2022. Although

Duarte doesn’t argue the evidence is insufficient to support Judge

Williams’ finding, we will explain why the evidence in the record supports

Judge Williams’ finding that Duarte’s attorney was notified of the

October 31 hearing on Brookaye’s no-evidence motion for summary

judgment. To start, we note Duarte’s attorney merely denied receiving

the Notice of Hearing in the de novo hearing, he didn’t testify or file an


      23Merriman   v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013).
      24Tex. R. Civ. P. 166a(i); Merriman, 407 S.W.3d at 248.
      25Merriman, 407 S.W.3d at 248 (internal quotation omitted).

                                     13
affidavit swearing to that fact. Additionally, Duarte’s attorney didn’t

offer any explanation about why he wouldn’t have received the Notice of

Hearing at his email address on file with the electronic filing manager

that handles documents filed in Dallas courts. 26 Based on the evidence in

the clerk’s record, the trial court found, “Counsel for Plaintiff Duarte

received notice of the October 31, 2019, summary judgment hearing.”

     Rule 21a addresses the service and notice requirements for

pleadings. 27 With exceptions that do not apply here, Rule 21a requires

pleadings to “be served electronically through the electronic filing

manager if the email address of the party or attorney to be served is on

file with the electronic filing manager.” 28 Duarte’s attorney has never

claimed, testified, or presented any evidence that his email address was

not on file with the electronic filing manager that handles electronic

filings for Dallas courts.

     Rule 21a also provides that “[a] certificate by a party or an attorney

of record . . . shall be prima facie evidence of the fact of service.”29




     26See Tex. R. Civ. P. 21a(1), (b)(3).
     27See id. 21a.
     28Id. 21a(a)(1).
     29Id. 21a(e).

                                     14
Brookaye’s attorney signed a certificate that he served the Notice of the

October 31 hearing before Judge McFarlin under Rule 21a. The

Certificate of Service raises a presumption that Duarte’s attorney

received the Notice of the October 31 hearing. 30 To overcome the

presumption, the other party must offer evidence rebutting the

presumption.31 But here, the clerk’s record includes the Notification of

Service report tied to the notice of the October 31 hearing Judge McFarlin

conducted on Brookaye’s no-evidence motion. It shows the Notice of

Hearing was served on Duarte’s attorney at the same email address he

listed as his address on the Plaintiff’s Original Petition. 32 He never

denied or testified this address was not his email address when the

Notice of Hearing was served. On top of that, Duarte’s attorney filed a

Motion for New Trial claiming he did not appear for the hearing because

he “did not calendar the hearing.” But that claim implies the attorney

was notified of the hearing but then neglected to place the hearing on his




     30Mathis v.  Lockwood, 166 S.W.3d 743, 745 (Tex. 2005).
     31Tex. R. Civ. P. 21a(e) (“Nothing [in Rule 21a] shall preclude any
party from offering proof that the document was not received[.]”).
     32See id. 57 (requiring an attorney when signing pleadings to

include his or her State Bar number, address, telephone number, email
address, and if available, fax number).
                                    15
calendar. Thus, not only does the record contain evidence supporting

Judge Williams’ finding that Duarte’s attorney was served with the

Notice of Hearing, but Duarte has not challenged the sufficiency of that

evidence in his appeal.

     Next, Duarte argues the “no-evidence summary judgment was not

well-taken, as there was evidence in the form of depositions filed with the

trial court.” But the appellate record shows he is mistaken. The record

does not show that Duarte’s attorney even responded to Brookaye’s

motion before Judge McFarlin ruled on the motion. Rule 166a(i) provides

that the “court must grant the motion unless the respondent produces

summary judgment evidence raising a genuine issue of material fact.”33

Simply put, Duarte didn’t meet his burden of proof to file a response and

point to the evidence he wanted Judge McFarlin to consider when ruling

on Brookaye’s motion. 34




     33Id.166a(i).
     34The appellate record does not even show there were any

transcripts from any depositions filed in the clerk’s record.
                                    16
     We conclude Duarte’s argument claiming Brookaye’s motion was

“not well-taken” is unsupported by this record. 35 Because Judge McFarlin

did not err in granting Brookaye’s no-evidence motion. Duarte’s third

issue is overruled.

                 Failure to Conduct a De Novo Hearing

     In his first issue, Duarte complains that, because Judge Williams

failed to conduct a de novo hearing on Brookaye’s no-evidence motion for

summary judgment, the judgment should be reversed. For its part,

Brookaye doesn’t dispute Duarte’s claim that his attorney was notified of

Judge McFarlin’s ruling on November 4. The record shows that Duarte

requested a de novo hearing on November 11, so he asked for a de novo

hearing within the seven-day period required to trigger the statutory

duty a referring court has to conduct the de novo hearing on the issue

identified in the notice. 36 The de novo hearing must take place “not later


     35Brookaye’s     motion alleged Duarte could produce no evidence to
show the condition on its premises posed an unreasonable risk of harm,
that Brookaye knew or reasonably should have known of the condition,
or that Brookaye breached its duty of care to Duarte, or that Brookaye’s
alleged breach caused Duarte’s injuries.
      36See Tex. Gov’t Code Ann. § 54A.115(a) (allowing a party to request

a de novo hearing with the “referring court” on filing a written request
“not later than the seventh working day after the date the party receives
notice . . . of the associate judge’s decision”).
                                       17
than the 30th day after the date the initial request for a de novo hearing

was filed with the clerk of the referring court.” 37

      Although the hearing was delayed, Duarte received the de novo

hearing on the issue he identified in the notice he filed when he requested

a de novo hearing in 2019. Because Duarte received the hearing required

by law, his first issue lacks merit and is overruled. 38

                         The Motion for New Trial

      In issue two, Duarte contends that Judge Ted Akin erred in denying

his motion for new trial. Trial courts may grant new trials for “good

cause” or “in the interest of justice.” 39 We review a trial court’s denial of

a motion for new trial for abuse of discretion. 40 A trial court abuses its

discretion if it clearly fails to analyze or apply the law correctly. 41

      To prevail on a motion for new trial, Duarte bore the burden to show

his failure to respond to Brookaye’s no-evidence motion was not

intentional or the result of conscious indifference, but instead resulted



          § 54A.115(e).
      37Id.
     38Tex. R. App. P. 44.1(a)(2).
     39Tex. R. Civ. P. 320.
     40See Dolgencorp of Tex., Inc. v. Lerma, 288 S.W.3d 922, 926 (Tex.

2009) (per curiam).
     41In re E.I. DuPont de Nemours & Co., 136 S.W.3d 218, 223 (Tex.

2004).
                                   18
from an accident or mistake. 42 To make that showing, Duarte had to offer

evidence of an excuse in his motion for new trial sufficient to explain why

his attorney failed to appear for the hearing on Brookaye’s motion was

not intentional or to show that the hearing was not simply consciously

ignored. 43 But he also had to do more than show why his attorney didn’t

show up for the hearing. Duarte also needed to establish in his motion

for new trial that if awarded a new trial, he could raise issues of material

fact on his premises-liability claim—in other words a defense to

Brookaye’s no-evidence motion. Lastly, Duarte was required to allege in

his motion that granting the motion would not cause Brookaye undue

delay or injury. 44

      We first note that Duarte attached no evidence to his motion for

new trial. That said, in January 2020 and more than a month after

Duarte filed his motion for new trial, Duarte did file a very late response

to Brookaye’s no-evidence motion for summary judgment, a response filed


      42See  Varady v. Gyorfi, No. 09-15-00237-CV, 2016 Tex. App. LEXIS
3877, at *18-19 (Tex. App.—Beaumont Apr. 14, 2016, no pet.) (mem. op.).
      43Id. at *19.
      44See SVT, LLC v. Seaside Vill. Townhome Ass’n, No. 14-19-00586-

CV, 2021 Tex. App. LEXIS 5345, at *7-8 (Tex. App.—Houston [14th Dist.]
July 6, 2021, no pet.) (mem. op.); Weech v. Baptist Health Sys., 392 S.W.3d
821, 825-26 (Tex. App.―San Antonio 2012, no pet).
                                     19
four months after Judge McFarlin granted the no-evidence motion. Yet

Duarte didn’t attach any evidence to his late-filed no-evidence response

either. Instead, when Duarte responded to the no-evidence motion, he

argued the evidence in the trial would show the steps where he fell were

defectively maintained and caused his fall. But while there may be

exceptions that don’t apply here, under Texas law a parties’ pleadings

aren’t competent as summary-judgment evidence. 45

     We will assume without deciding that Duarte’s attorney’s failure to

appear for the hearing resulted from a mistake. Still, that doesn’t explain

why Duarte didn’t file a timely response to Brookaye’s no-evidence

motion for summary judgment. To prevail on his motion for new trial,

Duarte had the burden to prove that another trial would produce a

different result. To answer that question, we look to the facts alleged in

the motion for new trial, to any supporting affidavits, and the evidence

filed with the motion regardless of whether those facts are controverted.46

The allegations in the motion for new trial must be supported by


     45Laidlaw   Waste Sys. (Dallas), Inc. v. City of Wilmer, 904 S.W.2d
656, 660 (Tex. 1995); Hidalgo v. Surety Sav. & Loan Ass’n., 462 S.W.2d
540, 545 (Tex. 1971).
      46See Dir., State Emp. Workers’ Comp. Div. v. Evans, 889 S.W.2d

266, 270 (Tex. 1994).
                                   20
affidavits or other evidence sufficient to demonstrate that a material

issue of fact exists on the claim or claims at issue in the case. 47 Whether

the trial court abused its discretion in denying a motion for new trial is

resolved as a legal question on appeal. 48

     Duarte’s problem is that he filed no evidence to support his motion

for new trial. Without supporting evidence, Duarte failed to meet his

burden of proof on his motion for new trial. Specifically, he failed to prove

that if awarded another trial, he could present evidence that raised issues

of material fact on the four elements of the premises-liability claim

Brookaye challenged in its no-evidence motion for summary judgment.

Simply put, Duarte’s allegations in his late-filed response, which contend

the steps were defective and that they caused him to fall, are not

competent summary judgment evidence. Because Duarte didn’t’ support

his motion seeking a new with any competent evidence, he failed to

demonstrate that a new trial would produce a different result than the

one Judge McFarlin reached in ruling on Brookaye’s no-evidence motion.




     47See   Estate of Pollack v. McMurrey, 858 S.W.2d 388, 392 (Tex.
1993).
     48See   Guar. Bank v. Thompson, 632 S.W.2d 338, 339 (Tex. 1982).
                                  21
     We conclude Judge Ted Akin the visiting judge sitting for the 101st

District Court and the judge who ruled on Duarte’s Motion for New Trial

didn’t abuse his discretion in denying Duarte’s motion. Duarte’s second

issue is overruled.

                             Conclusion

     Having considered and overruled Duarte’s issues, the judgment

dismissing Duarte’s case against Brookaye with prejudice is

     AFFIRMED.



                                            _________________________
                                                 HOLLIS HORTON
                                                      Justice

Submitted on January 24, 2022
Opinion Delivered December 1, 2022

Before Kreger, Horton and Johnson, JJ.




                                  22